DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Upon further consideration, the restriction requirement among all species and subspecies in the Restriction Requirement mailed 4/30/19 is withdrawn. Claims 7-17 remain withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a voicemail message from Nathaniel McQueen (Reg. No. 53308) on 6/3/22.

The application has been amended as follows: 
1. (Currently Amended) A semiconductor device comprising:
a substrate;
an electrode provided on the substrate;
a movable portion provided on the substrate;
fixed portions arranged on an outer periphery of the movable portion when seen in plan view, the fixed portions and the movable portion forming a capacitor;
a junction frame provided on the substrate to surround the movable portion;
a cap bonded to the junction frame, the cap having a recessed portion and covering a space over the movable portion with the recessed portion facing the movable portion, the cap having an inside wall provided with a plurality of irregularly spaced bumps and dents; and
a prevention film formed on the inside wall of the cap, the prevention film having a plurality of irregularly spaced bumps and dents,
wherein the electrode is arranged outside an outer periphery of the junction frame, and
the prevention film is configured to prevent gas from being absorbed by and from being emitted from the cap.

7-17. (Canceled)
Allowable Subject Matter
Claims 1-6 and 18-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record fails to anticipate or render obvious the features of “the prevention film having a plurality of irregularly spaced bumps and dents” and wherein the prevention film “is configured to prevent gas from being absorbed by and from being emitted from the cap” all in combination with the rest of the claimed apparatus. US 20070062285 A1 (Yamaguchi; US equivalent of reference JP 2007085747 A cited by Applicant) is considered the closest art of record. While Yamaguchi’s metal prevention film 9 prevents gas from entering or leaving the cap, as admitted by Applicant on instant pg. 1 lines 27-29, Yamaguchi is silent as to the claimed irregularly spaced bumps and dents in the prevention film. While it is known to provide rough surfaces for preventing stiction (see the Montez reference of record) Yamaguchi’s prevention film 9 is set to the same voltage as the movable element 6 to prevent attraction therebetween, meaning it would not have been obvious to roughen the prevention film 9. While it is known to apply metal films via chemical vapor deposition (see the Martin reference of record), which would result in Yamaguchi’s prevention film conforming to the irregularly spaced bumps and dents in the sandblasted surface of Yamaguchi’s cap recess (¶24), there would have been no motivation to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853           

/JILL E CULLER/Primary Examiner, Art Unit 2853